--------------------------------------------------------------------------------

Exhibit 10.5

 
NBT BANCORP INC. NON-EMPLOYEE DIRECTORS' RESTRICTED AND DEFERRED STOCK PLAN

--------------------------------------------------------------------------------




NBT Bancorp Inc. sets forth herein the terms of this Non-Employee Directors'
Restricted and Deferred Stock Plan as follows:


1 
PURPOSE



The Plan is intended to advance the interests of the Company by providing an
additional incentive to attract, retain and motivate qualified and competent
persons who are not employees of the Company to serve on the Board of the
Company. To this end, the Plan provides for the grant of restricted and deferred
stock all as set out herein.


2 
DEFINITIONS

 
For purposes of interpreting the Plan and related documents (including
Restricted Stock and Deferred Stock Agreements), the following definitions shall
apply:


2.1           "Affiliate" means any company or other trade or business that is
controlled by or under common control with the Company (determined in accordance
with the principles of Section 414(b) and 414(c) of the Code and the regulations
thereunder) or is an affiliate of such entity within the meaning of Rule 405 of
Regulation C under the 1933 Act.


2.2           "Agreement" means a written agreement between the Company and the
recipient individual that sets out the terms and conditions of the grant of a
Restricted or Deferred Stock Award.


2.3           "Board" means the Board of Directors of the Company.


2.4           "Change in Control" of the Company means


(A)           A change in control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A as in effect
on the date hereof pursuant to the Securities Exchange Act of 1934 (the
"Exchange Act"); provided that, without limitation, such a change in control
shall be deemed to have occurred at such time as any Person hereafter becomes
the "Beneficial Owner" (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 30% or more of the combined voting power of the
Company's Voting Securities; or


(B)           During any period of two consecutive years, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
at least a majority thereof unless the election, or the nomination for election
by the Company's stockholders, of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period; or

 
 

--------------------------------------------------------------------------------

 

(C)           There shall be consummated (x) any consolidation or merger of the
Company in which the Company is not the continuing or surviving corporation or
pursuant to which Voting Securities would be converted into cash, securities, or
other property, other than a merger of the Company in which the holders of
Voting Securities immediately prior to the merger have the same proportionate
ownership of common stock of the surviving corporation immediately after the
merger, or (y) any sale, lease, exchange, or other transfer (in one transaction
or a series of related transactions) of all, or substantially all of the assets
of the Company, provided that any such consolidation, merger, sale, lease,
exchange or other transfer consummated at the insistence of an appropriate
banking regulatory agency shall not constitute a change in control of the
Company; or


(D)           Approval by the stockholders of the Company of any plan or
proposal for the liquidation or dissolution of the Company.


2.5           "Code" means the Internal Revenue Code of 1986, as now in effect
or as hereafter amended.


2.6           "Committee" means the committee appointed by the Board pursuant to
Section 3.2 of the Plan.


2.7           "Company" means NBT Bancorp Inc., a Delaware corporation.


2.8           "Deferred Stock" shall mean Stock which will not be distributed
nor which a Holder may sell, transfer, assign, pledge or otherwise encumber or
dispose of until the Holder ceases to be a Director. Deferred stock shall
otherwise be granted without any vesting requirements or any Restriction Period
except as provided in this definition.


2.9           "Deferred Stock Agreement" means the written agreement evidencing
the grant of Deferred Stock hereunder.


2.10         "Director" means a member of the Board or a Director of a
Subsidiary or one denominated as a Director of a division of a Subsidiary.


2.11         "Effective Date" means the date of adoption of the Plan by the
Board, subject to approval by the stockholders of the Company.


2.12         "Exchange Act" means the Securities Exchange Act of 1934, as now in
effect or as hereafter amended.


2.13         "Fair Market Value" means the value of each Share subject to the
Plan determined as follows: if on the Grant Date or other determination date the
shares of Stock are listed on an established national or regional stock
exchange, are admitted to quotation on the National Association of Securities
Dealers Automated Quotation System, or are publicly traded on an established
securities market, the Fair Market Value of the shares shall be the average
price between the high and the low sale price of the shares on such exchange or
in such market on the trading day immediately preceding the Grant Date or, if no
sale of the shares is reported for such trading day, on the next preceding day
on which any sale shall have been reported. If the shares are not listed on such
an exchange, quoted on such System or traded on such a market, Fair Market Value
shall be determined by the Board in good faith.

 
 

--------------------------------------------------------------------------------

 

2.14         "Grant Date" means the later of (i) the date as of which the Board
approves the grant and (ii) the date as of which the Holder and the Company or
Affiliate enter the relationship resulting in the Holder being eligible for
grants.


2.15         "Holder" means a person who is eligible to receive Restricted or
Deferred Stock under the Plan.


2.16         "Plan" means the NBT Bancorp Inc. Non-Employees Directors'
Restricted and Deferred Stock Plan.


2.17         "Restricted Stock" means Stock which is subject to a risk of
forfeiture.


2.18         "Restricted Stock Agreement" means the written agreement evidencing
the grant of Restricted Stock hereunder.


2.19         "Restricted Stock Award" means an award of Restricted Stock granted
pursuant to Section 7 of this Plan.


2.20         "1933 Act" means the Securities Act of 1933, as now in effect or as
hereafter amended.


2.21         "Stock" means the Common Stock, par value $0.01 per share, of the
Company.


2.22         "Subsidiary" means any "subsidiary corporation" of the Company
within the meaning of Section 424(f) of the Code.


2.23         "Voting Securities" means securities of the Company having the
right to vote at elections of members of the Board of Directors.


3
ADMINISTRATION



3.1           Board. The Plan shall be administered by the Board, which shall
have the full power and authority to take all actions and to make all
determinations required or provided for under the Plan or any Restricted or
Deferred Stock Agreement entered into hereunder and all such other actions and
determinations not inconsistent with the specific terms and provisions of the
Plan deemed by the Board to be necessary or appropriate to the administration of
the Plan or any Restricted or Deferred Stock Agreement entered into hereunder.
The interpretation and construction by the Board of any provision of the Plan or
of any Restricted or Deferred Stock Agreement entered into hereunder shall be
final and conclusive.

 
 

--------------------------------------------------------------------------------

 

3.2           Committee. The Board may from time to time appoint a Committee,
and the Board, in its sole discretion, may provide that the role of the
Committee shall be limited to making recommendations to the Board concerning any
determinations to be made and actions to be taken by the Board pursuant to or
with respect to the Plan, or the Board may delegate to the Committee such powers
and authorities related to the administration of the Plan, as set forth in
Section 3.1 hereof, as the Board shall determine, consistent with the
Certificate of Incorporation and Bylaws of the Company and applicable law. In
the event that the Plan or any Restricted or Deferred Stock Agreement entered
into hereunder provides for any action to be taken by or determination to be
made by the Board, such action may be taken by or such determination may be made
by the Committee if the power and authority to do so has been delegated to the
Committee by the Board as provided for in this Section 3.2. Unless otherwise
expressly determined by the Board, any such action or determination by the
Committee shall be final and conclusive.


3.3           No Liability. No member of the Board or of the Committee shall be
liable for any action or determination made, or any failure to take or make an
action or determination, in good faith with respect to the Plan or any
Restricted or Deferred Stock Agreement entered into hereunder.


4
STOCK



The Stock that may be issued pursuant to Restricted or Deferred Stock Awards may
be treasury shares or authorized but unissued shares. The number of shares of
Stock that may be issued pursuant to Restricted or Deferred Stock Awards under
the Plan shall not exceed, in the aggregate, 200,000 shares. If any Restricted
Stock Award expires, terminates, or is terminated or canceled for any reason
prior to vesting in full, the shares that were subject to the forfeited or
terminated portion of such Restricted Stock Award shall be available immediately
for future grants of Restricted Stock Awards under the Plan.


5
ELIGIBILITY



5.1           Designated Recipients. Restricted Stock and Deferred Stock Awards
may be granted under the Plan to any non-employee director of the Company or any
Subsidiary or any division of a Subsidiary, as the Board shall determine and
designate from time to time.


5.2           Successive Grants. An individual may hold more than one Restricted
or Deferred Stock Award, subject to such restrictions as are provided herein.


6
EFFECTIVE DATE AND TERM OF THE PLAN



6.1           Effective Date. The Plan shall be effective as of the date of
adoption by the Board, subject to approval by the stockholders of the Company.


6.2           Term. The Plan shall continue until there are no shares available
for grant pursuant to Section 4, or unless earlier terminated in accordance with
Section 11 hereof.


7
GRANT OF RESTRICTED AND DEFERRED STOCK



7.1
Restricted Stock Awards.



(a)           The Board may from time to time, and subject to the provisions of
the Plan and such other terms and conditions as the Board may determine, grant
Restricted Stock under the Plan. Each Restricted Stock Award shall be evidenced
by a written instrument which shall state the number of shares covered by the
award and the terms and conditions which the Board shall have determined with
respect to such award, including the number of shares that the Holder shall be
entitled to receive, and the vesting terms. In accordance with Section 7.3, a
certificate representing the shares covered by the award shall be registered in
the name of the Holder and shall be delivered to the Holder within 30 days after
the vesting of any shares to which the Holder shall be entitled. The Holder
shall generally have the rights and privileges of a stockholder of the Company
with respect to such shares, including the right to vote and to receive
dividends, subject to the restrictions specified in paragraphs (b) and (c).


(b)           The Board shall determine a period of time ("Restriction Period")
which shall apply to the shares transferred to a Holder with respect to each
Restricted Stock Award. Except as otherwise determined by the Board, during the
Restriction Period applicable with respect to each Restricted Stock Award, the
Holder may not sell, transfer, assign, pledge or otherwise encumber or dispose
of the shares covered by such Restricted Stock Award. The Board in its
discretion may prescribe conditions for the incremental lapse of the preceding
restrictions during the Restriction Period, and for the lapse or termination of
such restrictions upon the occurrence of certain events before the expiration of
the Restriction Period. The Board in its discretion also may shorten or
terminate the Restriction Period or waive any conditions for the lapse or
termination of the restrictions with respect to all or any portion of the shares
covered by the Restricted Stock Award.


(c)           If the Holder terminates board membership with the Company (or any
Subsidiary or any division, including advisory boards), due to death,
disability, retirement after the age of 70, or failure to be re-elected or
re-appointed, the Restricted Stock granted, to the extent not already vested,
shall vest in full as of the date of such termination. Voluntary resignation or
removal for cause will result in forfeiture of the non-vested grants. The Holder
may designate a beneficiary to receive the stock certificate representing that
portion of the Restricted Stock award automatically vested upon death. The
Holder has the right to change such beneficiary designation at will.


7.2           Restricted Stock and Deferred Stock Agreements. All Restricted and
Deferred Stock Awards granted pursuant to the Plan shall be evidenced by
Restricted and Deferred Stock Agreements, to be executed by the Company and by
the Holder, in such form or forms as the Board shall from time to time
determine. Restricted Stock and Deferred Stock Agreements covering Restricted
Stock granted from time to time or at the same time need not contain similar
provisions; provided, however, that all such Restricted and Deferred Stock
Agreements shall comply with all terms of the Plan.

 
 

--------------------------------------------------------------------------------

 

7.3           Certificates for Restricted Stock and Deferred Stock. The Board
may cause a legend to be placed on such certificates that complies with the
applicable securities laws and regulations and makes appropriate reference to
the restrictions to which the shares are subject. Upon attainment of the
specified objectives and requirements (or, to the extent specified in the grant,
upon the partial attainment of the objectives and requirements), a certificate
for the number of shares with respect to which restrictions have lapsed shall be
delivered to the Holder free of restrictions.


7.4           Deferred Stock Awards. The Board may from time to time, and
subject to the provisions of the Plan and such other terms and conditions as the
Board may determine, grant Deferred Stock under the Plan. Each Deferred Stock
Award shall be evidenced by a written instrument which shall state the number of
shares covered by the award and the terms and conditions with respect to such
award. Subject to Section 7.3, a certificate representing the shares covered by
the award shall be registered in the name of the Holder and shall be delivered
to the Holder within 30 days after the Holder ceases to be a Director. The
Holder shall generally have the rights and privileges of a stockholder of the
Company, including the right to vote and receive dividends, with respect to such
shares. The Holder may designate a beneficiary to receive the stock certificate
representing the Deferred Stock award should the Holder die while still a
Director. The Holder has the right to change such beneficiary designation at
will.


8
REQUIREMENTS OF LAW



The Company shall not be required to issue any shares of Stock under the Plan if
the issuance of such shares would constitute a violation by the Holder or by the
Company of any provision of any law or regulation of any governmental authority,
including without limitation any federal or state securities laws or
regulations. If at any time the Company shall determine, in its discretion, that
the listing, registration or qualification of any shares of Stock subject to the
Plan upon any securities exchange or under any state or federal law, or the
consent or approval of any government regulatory body, is necessary or desirable
as a condition of, or in connection with, the issuance of shares of Stock
hereunder, the Restricted Stock shall remain subject to a risk of forfeiture in
whole or in part unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company. Specifically in connection with the 1933 Act (as now
in effect or as hereafter amended), unless a registration statement under such
Act is in effect with respect to the shares of Stock covered by the Plan, the
Company shall not be required to issue such shares unless the Company has
received evidence satisfactory to it that the Holder may acquire such shares
pursuant to an exemption from registration under such Act. Any determination in
this connection by the Company shall be final, binding, and conclusive. The
Company may, but shall in no event be obligated to, register any securities
covered hereby pursuant to the 1933 Act (as now in effect or as hereafter
amended). The Company shall not be obligated to take any affirmative action in
order to cause the issuance of shares of Stock pursuant thereto to comply with
any law or regulation of any governmental authority. As to any jurisdiction that
expressly imposes the requirement that the Restricted Stock or Deferred Stock
shall remain subject to a risk of forfeiture unless and until the shares of
Stock covered by the Plan are registered or are subject to an available
exemption from registration, the termination of the risk of forfeiture as to the
Restricted Stock (under circumstances in which the laws of such jurisdiction
apply) shall be deemed conditioned upon the effectiveness of such registration
or the availability of such an exemption.


9
TRANSFERABILITY OF RESTRICTED STOCK; RESTRICTIONS ON STOCK



No Restricted Stock shall be assignable or transferable, other than by will or
the laws of descent and distribution, before the later of (i) the end of the
Restriction Period and (ii) satisfaction of any other applicable performance and
service requirements with respect to such shares, as set forth in the applicable
Restricted Stock Agreement. Deferred Stock is subject to the limitations
contained in the definition thereof and in Section 7.4.


10
PARACHUTE LIMITATIONS



Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by the Holder
with the Company, except an agreement, contract, or understanding hereafter
entered into that expressly modifies or excludes application of this paragraph
(an "Other Agreement"), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Holder
(including groups or classes of participants or beneficiaries of which the
Holder is a member), whether or not such compensation is deferred, is in cash,
or is in the form of a benefit to or for the Holder (a "Benefit Arrangement"),
if the Holder is a "disqualified individual," as defined in Section 280G(c) of
the Code, any Restricted Stock or Deferred Stock held by that Holder and any
right to receive any payment or other benefit under this Plan shall not become
vested (i) to the extent that such right to vesting, payment, or benefit, taking
into account all other rights, payments, or benefits to or for the Holder under
this Plan, all Other Agreements, and all Benefit Arrangements, would cause any
payment or benefit to the Holder under this Plan to be considered a "Parachute
Payment" within the meaning of Section 280G(b)(2) of the Code as then in effect
(a "Parachute Payment") and (ii) if, as a result of receiving a Parachute
Payment, the aggregate after-tax amounts received by the Holder from the Company
under this Plan, all Other Agreements, and all Benefit Arrangements would be
less than the maximum after-tax amount that could be received by him or her
without causing any such payment or bene fit to be considered a Parachute
Payment. In the event that the receipt of any such right to vesting, payment, or
benefit under this Plan, in conjunction with all other rights, payments, or
benefits to or for the Holder under any Other Agreement or any Benefit
Arrangement would cause the Holder to be considered to have received a Parachute
Payment under this Plan that would have the effect of decreasing the after-tax
amount received by the Holder as described in clause (ii) of the preceding
sentence, then the Holder shall have the right, in the Holder's sole discretion,
to designate those rights, payments, or benefits under this Plan, any Other
Agreements, and any Benefit Arrangements that should be reduced or eliminated so
as to avoid having the payment or benefit to the Holder under this Plan be
deemed to be a Parachute Payment.
 

--------------------------------------------------------------------------------


 
11
AMENDMENT AND TERMINATION OF THE PLAN



The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any shares as to which Restricted or Deferred Stock Awards have
not been granted. Except as permitted under this Section 11 or Section 13
hereof, no amendment, suspension, or termination of the Plan shall, without the
consent of the Holder of the Restricted or Deferred Stock, alter or impair
rights or obligations under any Restricted or Deferred Stock theretofore granted
under the Plan.


12
EXCHANGE ACT: RULE 16B-3



12.1         General. The Plan is intended to comply with Rule 16b-3 ("Rule
16b-3") under the Exchange Act. Any provision inconsistent with Rule 16b-3
shall, to the extent permitted by law and determined to be advisable by the
Board, be inoperative and void.


12.2         Additional Restriction on Transfer of Stock. No director, officer
or other "insider" of the Corporation subject to Section 16 of the Exchange Act
shall be permitted to sell shares (which such "insider" had received as
Restricted Stock) during the six months immediately following the grant of such
Restricted Stock Award.


13
EFFECT OF CHANGES IN CAPITALIZATION



13.1         Changes in Stock. If the number of outstanding shares of Stock is
increased or decreased or the shares are changed into or exchanged for a
different number or kind of shares or other securities of the Company on account
of any recapitalization, reclassification, stock split, reverse split,
combination of shares, exchange of shares, stock dividend or other distribution
payable in capital stock, or other increase or decrease in such shares effected
without receipt of consideration by the Company, occurring after the Effective
Date, the number and kinds of shares for the issuance of which Restricted or
Deferred Stock Awards may be granted shall be adjusted proportionately and
accordingly by the Company.


13.2         Change of Control. Upon a Change of Control of the Company,
unvested Restricted Stock Awards shall cease being subject to a risk of
forfeiture, any Limitation Period shall expire, and all Restricted Stock Awards
will be fully vested.


13.3         Adjustments. Adjustments under this Section 13 related to shares of
Stock or securities of the Company shall be made by the Board, whose
determination in that respect shall be final, binding, and conclusive. No
fractional shares or units of other securities shall be issued pursuant to any
such adjustment, and any fractions resulting from any such adjustment shall be
eliminated in each case by rounding downward to the nearest whole share or unit.

 
 

--------------------------------------------------------------------------------

 

13.4         No Limitations on Company. The grant of Restricted or Deferred
Stock Awards pursuant to the Plan shall not affect or limit in any way the right
or power of the Company to make adjustments, reclassifications, reorganizations,
or changes of its capital or business structure or to merge, consolidate,
dissolve, or liquidate, or to sell or transfer all or any part of its business
or assets.


14
DISCLAIMER OF RIGHTS



No provision in the Plan or in any Restricted or Deferred Stock Award granted or
Agreement entered into pursuant to the Plan shall be construed to confer upon
any individual the right to remain in the employ or service of the Company, any
Subsidiary or any Affiliate, or to interfere in any way with any contractual or
other right or authority of the Company, any Subsidiary or any Affiliate either
to increase or decrease the compensation or other payments to any individual at
any time, or to terminate any other relationship between any individual and the
Company, a Subsidiary or an Affiliate. The obligation of the Company to pay any
benefits pursuant to this Plan shall be interpreted as a contractual obligation
to pay only those amounts described herein, in the manner and under the
conditions prescribed herein. The Plan shall in no way be interpreted to require
the Company to transfer any amounts to a third party trustee or otherwise hold
any amounts in trust or escrow for payment to any participant or beneficiary
under the terms of the Plan.


15
NONEXCLUSIVITY OF THE PLAN



The adoption of the Plan shall not be construed as creating any limitations upon
the right and authority of the Board to adopt such other incentive compensation
arrangements (which arrangements may be applicable either generally to a class
or classes of individuals or specifically to a particular individual or
particular individuals) as the Board in its discretion determines desirable,
including, without limitation, the granting of Restricted or Deferred Stock
otherwise than under the Plan.


16
CAPTIONS



The use of captions in this Plan or any Agreement is for the convenience of
reference only and shall not affect the meaning of any provision of the Plan or
such Agreement.


17
OTHER PROVISIONS



Each Restricted or Deferred Stock Award granted under the Plan may contain such
other terms and conditions not inconsistent with the Plan as may be determined
by the Board, in its sole discretion.


18
NUMBER AND GENDER



With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.
 

--------------------------------------------------------------------------------


 
19
SEVERABILITY



If any provision of the Plan or any Agreement shall be determined to be illegal
or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.


20
GOVERNING LAW



The validity and construction of this Plan and the instruments evidencing the
Restricted Stock Awards granted hereunder shall be governed by the laws of the
State of New York, without regard to any applicable conflicts of laws rules.


The Plan was duly adopted and approved by the Board of Directors of the Company
on the __ day of __ , 2003.



 /s/  
Secretary of the Company
 



The Plan was duly adopted and approved by the stockholders of the Company on the
day __ of __ , 2003.



 /s/  
Secretary of the Company
 






--------------------------------------------------------------------------------